El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Entre la Central Cambalache y la Autoridad de Tierras de Puerto Rico han surgido ciertas diferencias de criterio relacionadas con la designación y pago de honorarios del notario que habrá de autorizar la escritura de compraventa que en cumplimiento del decreto por consentimiento dictado en este caso el 6 de marzo de 1942 deberá otorgar la primera a favor de la segunda. Alega la-Autoridad de Tierras que se propone (1) exigir que sea uno de los abogados de la Autoridad de Tierras en ejercicio del notariado el que auto-rice dicha escritura; (2) hacer que tal abogado notario cobre a la vendedora el arancel completo; (3) ingresar el importe de dichos honorarios en los fondos generales de la Autoridad de Tierras; y (4) no permitir al notario autori-zante de la referida escritura otro emolumento que el sueldo (pie como abogado percibe de la Autoridad de Tierras.
Sostiene en contrario la Central Cambalache (pie la Auto-ridad de Tierras de Puerto Rico no tiene derecho a realizar tales propósitos,
(1) porque dicha agencia gubernativa no puede ejercer el notariado;
(2) porque esta transacción de compraventa es de natu-raleza forzosa en lo que a la Central respecta y por lo tanto debe regirse a todos los efectos legales por lo prescrito en el artículo 1345 del Código Civil, a virtud del cual la Central tiene derecho a recibir el valor de la cosa de que es dueña, en cantidad representativa de una justa compensación, sin deducción de cantidad alguna que la convierta en injusta o no compensativa;
*556(3)' porque de ser aplicable a esta transacción lo dis-puesto en el artículo 1344 del citado Código, dicho artículo no la autoriza a seleccionar el notario ni a cobrar los hono-rarios de éste, porque lo primero compete al vendedor y lo segundo al notario autorizante.
Prescribiendo el inciso 12 del decreto que este Tribunal retendrá jurisdicción de la causa para dictar cualquier ulterior orden u órdenes que fueren necesarias, las dos partes nos sometieron la cuestión en controversia, interviniendo además amicus curiae.
La primera cuestión a resolver es a cuál de las dos partes en un contrato de compraventa corresponde la elección del notario.
Nuestras leyes no contienen disposición alguna que determine a cuál de las partes en el contrato de compraventa corresponde ese derecho. Pero como dice Laurent: “Rehu-sar juzgar cuando la ley no es clara y precisa, sería real-mente negar la justicia, y esto es introducir el desorden en la sociedad.” A igual resultado conduciría, en casos civiles, desde luego, rehusar juzgar cuando no exista le' aplicable al caso. A remediar esa situación va encaminado el artículo 7- de nuestro Código Civil, que prescribe:
“Artículo 7. — El tribunal que rehúse fallar a pretexto de silencio, obscuridad o insuficiencia de la ley, o por cualquier otro motivo, incurrirá en responsabilidad.
“Cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales, del derecho, y los usos y costumbres aceptados y establecidos."(1)
Es digno de notarse que el segundo párrafo del precepto legal transcrito difiere del correspondiente en el artículo 6 del Código Civil español, que dice:
*557"Cuando no haya ley exactamente aplicable al punto controver-tido, se aplicará la costumbre del lugar, y, en su defecto, los prin-cipios generales del Derecho.”'
El Código español, en defecto de ley exactamente apli-cable, suministra al juez sólo dos fuentes de donde suplirla: la costumbre del lugar, en primer término, y solamente en defecto de ésta, los principios generales del Derecho. En cambio, nuestro Código introduce una novedad al prescribir que en defecto de ley aplicable al caso, el juez resolverá teniendo en cuenta la razón natural de acuerdo con los prin-cipios generales de derecho, y los usos y costumbres acep-tados y establecidos. Al conjunto de esos tres elementos nuestro Código denomina “equidad”. La discreción del juez puertorriqueño es sin duda más amplia que la del juez español, obligado como está este último a aplicar sin otras consideraciones la costumbre del lugar y sólo en defecto de ésta, los principios generales del Derecho. Estos principios, según ha resuelto el Tribunal Supremo de España, los cons-tituyen la jurisprudencia de dicho tribunal o los que puedan hallarse en los viejos códigos españoles, prohibiéndose al juez aplicar principios de otros sistemas de Derecho, no importa lo correcto y justa que éstos puedan ser. A este efecto dice F. Clemente de Diego, en su reciente obra “Instituciones de Derecho Civil Español”, tomo 1, pág. 100:
"El legislador español, a nuestro entender, al invocar los prin-cipios de Derecho, pensó en los del Derecho español, en aquéllos que ya aprovechó al formular las reglas del Código, y que no por eso quedaron agotados. Por eso, siguiendo el ejemplo del legislador italiano, no dijo ‘principio de derecho natural’, como el austríaco, sino sólo ‘principios generales de derecho’.”
Pero como el legislador puertorriqueño estimó conve-niente modificar el segundo párrafo del artículo 6 del Código español, variándolo en la forma que hemos expuesto, no estamos obligados a seguir la interpretación que el Tribunal Supremo de España y los comentaristas de aquel Código han dado al citado párrafo. Sin menospreciar el’ caudal de *558sabiduría que atesoran los códigos españoles, estamos en libertad de acudir también a sanos principios que, aunque de otros sistemas de Derecho, sin destruir las líneas del edificio legal sean aplicables a las condiciones locales actuales y no estén en conflicto con las leyes existentes. Así lo ha venido haciendo este Tribunal y lo ha hecho también el Tribunal Supremo de Filipinas, a pesar de (pe allí se adoptó literal-mente el Código Civil Español. Estados Unidos v. Cuna, 12 Jur. Fil. 241, 247; Arnedo v. Llorente y Liongson, 18 Jur. Fil. 257.
Con respecto a “la costumbre del lugar”, ha dicho el Tribunal Supremo de España (pe para que pueda ser apli-cada en defecto de ley escrita, es necesario que se halle legal-mente acreditada, sin que baste suponerla existente, desde luego, sin prueba alguna. A este efecto dice F Clemente de Diego, en su obra citada, tomo 1, págs. 96-97, (pe desde la época de los glosadores se consideró (pe la costumbre era un simple hecho y como tal era menester (pe fuese probada ante el juez por aquél que la invocaba, y cita las Sentencias del Tribunal Supremo de España de 8 de octubre de 1877 (37 J. C. 451) 29 de enero (J. C.) y 26 de junio de 1899 (87 J. C. 572) y 8 de noviembre de 1911. También Manresa cree (pe ésa es la doctrina más acertada. 1 Comentarios al Código Civil Español, 78. El Tribunal Supremo de Filipinas la aplicó en el caso de Patriarca v. Orate, 7 Jur. Fil. 404. La misma regla prevalece en la Ley Común. Unkovich et al. v. New York Cent. R. Co. et al. (N. J., 1934) 16 Atl. (2d) 558.
En el presente caso, “los usos y costumbres” no han sido probados. En tal virtud debemos descartar ese ele-mento a los efectos de formular el principio aplicable a este caso. Acudamos, pues, a la razón natural de acuerdo con los principios generales de Derecho.
Es indudable que el vendedor y el comprador tienen interés en la elección del notario; pero a poco (pe reflexio-nemos sobre la cuestión, nos daremos cuenta de que el grado *559de interés del comprador necesariamente es mayor que el del vendedor. Éste recibe del comprador el precio en mo-neda legal. Pll otro, el comprador, si bien como cuestión de hecho recibe la posesión material de la cosa comprada, el título de propiedad sobre ella puede, por ignorancia, negli-gencia o malicia del notario autorizante, estar viciado de nulidad en todo o en parte, y como consecuencia de ese vicio no recibir en realidad aquello por lo que legítimamente pagó su dinero. En Argentina, cuyo código civil, como el español y el nuestro, guarda silencio sobre la cuestión que nos ocupa, se ha establecido, por interpretación judicial que es al com-prador y no al vendedor a quien incumbe designar el escri-bano que autorice la escritura. Tan respetable se considera ese derecho del comprador, que se ha resuelto que aunque en los avisos de remate se haya señalado un escribano, es el comprador quien tiene derecho a designar el que deba auto-rizar la escritura. Código Civil de Argentina, anotado por el Dr. Daniel Antokoletz, tomo 1, pág. 412.
A nuestro juicio, de acuerdo con la “equidad”, debemos resolver que salvo pacto en contrario y mientras no se de-muestre la existencia de usos y costumbres en distinto sen-tido, es el comprador y no el vendedor quien tiene derecho a elegir el notario. (2)
 Si como acabamos de resolver, es la Autoridad de Tierras de Puerto Rico, como compradora, la que tiene de-*560reeho a elegir "-el notario en este caso, ¿existe impedimento legal alguno para que pueda dicha agencia gubernativa exigir que la escritura sea autorizada por uno de sus abogados legalmente calificados para ejercer la profesión notarial? En Puerto Rico, el notariado es una profesión. Así lo cali-fica nuestra Ley Notarial (3) En efecto, nuestros notarios no reciben nombramiento alguno. Para ejercer les basta ser admitidos a postular como abogados por este Tribunal y cumplir los requisitos prescritos por las secciones 2 y 5 de la Ley Notarial. Como los abogados, pueden ejercer en toda la Isla; su número es ilimitado — es decir, igual al de los abogados admitidos a postular que cumplen los indicados requisitos — , y al cesar en el ejercicio por muerte o por cual-quier otro motivo, no se crea ninguna vacante que deba ser cubierta por un poder nominador. Podrá argüirse que el notario de Puerto Rico al dar autenticidad a los contratos y demás actos extrajudiciales, y al autorizar las declaraciones juradas, ejerce una función pública. Así es en verdad, pero el mero hecho de ejercer una función pública y prestar el juramento que le exige la ley no lo convierte por ello en un funcionario público. También los miembros del Gran Jurado ejercen una función pública y prestan el juramento de rigor, y sin embargo, a pesar de la reconocida función pública que desempeñan, se ha resuelto en distintas jurisdic-ciones que no son funcionarios públicos. State v. Graham, 60 S. E. 431; State v. Bradley, 48 Conn. 535; McDuffie v. Perkerson, 91 A.L.R. 1002. El hecho de que el notario preste una fianza para garantizar sus funciones, tampoco implica *561que sea un funcionario público, pues como dice Fernández Casado en su “Tratado de Notaría”, al conceder el Estado al documento notarial el carácter de fehaciente, tiene el per-fecto derecho de tomar las medidas convenientes que sirvan de garantía a los otorgantes.
La Ley Notarial que rigió en esta Isla hasta que fue derogado por la vigente “Ley para Regular el Ejercicio de la Profesión Notarial de Puerto Rico”, de 8 de marzo de 1906 (Leyes de 1906, pág. 141; Comp. 1911, §§1979-2020), era la misma ley española “Sobre Constitución del Nota-riado”, de 28 de mayo de 1862 que con leves alteraciones se hizo extensiva a Cuba y Puerto Rico el 29 de octubre de 1873. De conformidad con la citada ley española, los nota-rios- eran de nombramiento real (art. 11); se proveían por oposición ante las Audiencias, que proponían al gobierno los tres opositores que creyesen más beneméritos (art. 12); debían prestar fianza (art. 14); juraban obediencia y fide-lidad al Rey, guardar la constitución y las leyes, y cumplir bien y lealmente su cargo (art. 15); era incompatible el ejercicio del notariado con cualquier otro cargo que deven-gara sueldo de los presupuestos generales, provinciales o municipales (art. 16), y por último prescribía el artículo 3 que cada partido judicial constituiría un distrito de notariado dentro del cual se crearían tantas notarías cuantas se esti-masen necesarias para el servicio público, tomando en cuenta la población, la frecuencia y facilidad en las transacciones, etc.
No obstante concurrir en el notario español todos los elementos esenciales para calificarlo como funcionario pú-blico dentro de nuestras leyes vigentes, bajo las españolas tenía el concepto de un profesional, no de un funcionario público. Así lo sostienen el tratadista español Miguel Fer-nández Casado en su citada obra, tomo 1, páginas 23-24, y el Sr. Euiz Gómez, citado con aprobación por el primero en la página 143 de la obra indicada.
El notario en los Estados Unidos con razón está califi-cado como un funcionario publico. Allí la creación del cargo *562(office), el procedimiento para nombrarlo, el número de no-tarios para cada condado, la demarcación territorial dentro de la cual pueden ejercer, la duración del cargo, las vacantes y forma de cubrirlas, y las facultades del funcionario, están prescritas por ley. Véanse Thompson’s Laws of New York, 1939, Parte I, páginas 1016-1017; Peering, Political Code of California, 1937, secciones 791-801; 4 Dart, Louisiana General Statutes, secciones 6285 et seq.
Siendo el notario un profesional en Puerto Rico, su posi-ción como empleado de la Autoridad de Tierras es la misma que la de cualquier otro técnico de dicha agencia guberna-tiva, y no conocemos ley alguna que expresa o tácitamente prohiba a la Autoridad de Tierras designar a uno de sus abogados, que a la vez sea notario, para que redacte y auto-rice la escritura. Por el contrario, la Ley de Tierras de Puerto Rico (Leyes de 1941, pág. 401), bajo el epígrafe “Poderes y Facultades G-enerales de la Autoridad”, en su sección 8(p) le confiere, entre otros, los siguientes:
“Nombrar aquellos funcionarios, agentes y empleados y confe-rirles aquellas facultades, imponerles aquellos deberes y fijarles, cambiarles y pagarles aquella compensación por sus servicios que la Autoridad determine.” (Bastardillas nuestras.)
De conformidad con el precepto legal transcrito, la Auto-ridad puede imponer a cualquiera de sus funcionarios legal-mente capacitados para ello, como parte de sus deberes oficiales, el de redactar y autorizar durante las horas labo-rables aquellos instrumentos públicos en que estuviere legal-mente interesada.
¿En quién puede la Autoridad de Tierras tener más confianza que en sus propios funcionarios o empleados, espe-cialmente cuando se trata de una transacción que envuelve una cantidad mayor de $1,000,000? Es cierto que este Tribunal ha sostenido que es inmoral y contrario a la ley que un funcionario público ejerza en su propio beneficio la pro-fesión de abogado durante las horas laborables que legal-mente está obligado a dedicar por entero al desempeño del *563cargo oficial que ocupa. Rodríguez v. Mudafor, 50 D P.R. 856. Cierto también es que esa prohibición se aplica igual-mente a un notario que a cualquier otro profesional en idén-ticas circunstancias. Pero el caso que nos ocupa es distinto. Aquí el trabajo lo verifica el notario por orden y en beneficio de la Autoridad de Tierras, de quien recibe un sueldo como empleado o funcionario.
Es verdad que la sección 39 de la “Ley para Regular el Ejercicio de la Profesión Notarial en Puerto Rico” contiene un arancel que fija la compensación que un notario puede percibir por sus servicios. Las cantidades así fijadas no constituyen un derecho {fee) que pertenezca al Estado, del cual no pueda éste ser privado. Tampoco pueden conceptuarse como el salario de un funcionario público del cual no pueda dicho funcionario ser privado, pues como hemos visto, el notario de Puerto Rico no es un funcionario público y sí un profesional. El arancel sólo fija la compensación que puede cobrar un notario por sus servicios. Pero el notario que se propone utilizar el Director Ejecutivo de la Autoridad de Tierras es uno de los funcionarios o empleados de dicha agencia gubernativa, entre cuyos deberes, por disposición de dicho Director Ejecutivo, se halla el de redactar y autorizar durante horas de oficina, aquellos documentos públicos que formalicen transacciones en que sea parte o estuviere legahnente interesada la Autoridad. En compensación de sus deberes dicho funcionario percibe el sueldo fijádole por la Autoridad, y, claro está, no puede legalmente percibir compensación adicional, como no podría percibirla cualquiera otro de los abogados de dicha agencia a quien se le encomendase el estudio de cualquier cuestión legal en que la Autoridad estuviese legalménte - interesada. Véase por analogía Coggeshall v. Conner, 39 L.R.A. (N. S.) 81.
El caso de Wilcox v. Banco Popular (C.C.A. 1918) 255 Fed. 442, no es de aplicación. Allí se declaró nula una escri-tura de hipoteca otorgada a favor del Banco ante un notario que era presidente y a la vez un importante accionista de *564la institución bancaria. Se fundó la decisión en que el notario tenía un interés material en la transacción, que lo descalifi-caba para actuar como tal. En realidad el notario y el Banco estaban tan identificados en interés que virtualmente eran la misma persona. Pero en el presente caso el funcionario de la Autoridad de Tierras no tiene interés material alguno en las transacciones que en cumplimiento de los fines para los que fué creada, lleve a cabo dicha agencia gubernativa.
 Establecido que el notario en, el presente caso no tiene derecho a cobrar honorarios por dicho trabajo notarial por ser un funcionario o empleado de la Autoridad de Tierras, fácilmente se comprenderá que no puede cederlos a la Autoridad, pues nadie puede ceder lo que no le pertenece. Tampoco puede la Autoridad subrogarse en los derechos del notario, porque es legalmente imposible subrogarse en derechos que no existen. Por consiguiente, al exigir la Autoridad de Tierras el pago de dichos honorarios, necesariamente tiene que reclamarlos por su propio derecho y en ninguna forma como un derecho adquirido del notario. Pero es claro, a nuestro juicio, que la Autoridad de Tierras no puede por su propio derecho percibir esos honorarios. Ello equivaldría a reconocer en dicha agencia gubernativa el derecho a ejercer la profesión notarial, con manifiesta infracción de la sección 2 de la Ley para regular el ejercicio de la Profesión Notarial en Puerto Rico. Véanse las monografías en 73 A.L.R. 1327 y 105 A.L.R. 1364.
Además, es sabido que los funcionarios y agencias del gobierno no pueden cobrar al público otros derechos u honorarios que no sean los prescritos por la ley. En Puerto Rico no existe, que sepamos, precepto legal alguno que autorice a la Autoridad de Tierras a cobrar honorarios por servicios de la índole de los que nos ocupan. Pero en el supuesto de que la ausencia de una prohibición legal a ese efecto pudiese interpretarse como que equivalía a conceder la facultad de cobrarlos, aun así, no podría ella exigirlos en ausencia de una autorización expresa o implícita para cobrar esta clase *565determinada de honorarios, por impedirlo, como hemos no-tado, la vigente Ley Notarial.
Por lo expuesto, procede declarar:
(1) que la Autoridad de Tierras de Puerto Rico, como compradora, tiene derecho en este caso a elegir el notario que autorice la escritura de compraventa, pudiendo ser dicho no-tario uno de los empleados o funcionarios de la citada Auto-ridad ; y
(2) que ni el notario así elegido dentro de los funcionarios o empleados de la Autoridad, ni la propia Autoridad, podrán cobrar honorarios por dicho trabajo notarial.

(1) En Argentina esta cuestión está regulada por el artículo 16 del Código Civil que dice así:
"Si una cuestión civil no puede resolverse, ni por las palabras, ni por el espíritu de la ley, se atenderá a los principios de leyes análogas; y si aun la cuestión fuere dudosa, se resolverá por los principios generales del derecho, teniendo’en consideración las circunstancias del caso.”


(2) F. Clemente de Diego, en su obra y tomo citados, dice, a la página 103:
“Ahora bien: como en éstas (se refiere a la ley y a la costumbre) se encuentran lagunas que de algún modo tienen que ser suplidas, y los principios generales a los que hay que acudir en defecto de ley y de costumbre no están formulados y es menester aducirlos y formularlos, en tales supuestos la actividad de los Tribunales está muy aerea de la producción jurídica y casi se asimila la jurisprudencia a las fuentes formales y directas del Derecho. Así, el fallo de los Tribunales podrá engendrar nuevas formaciones de Derecho o por la vía consuetudinaria o influyendo sobre el legislador para que recoja su doctrina en las leyes." (Paréntesis y bastardillas nuestros.)
Compárese el pensamiento del jurista español con el del Juez Holmes al decir en su opinión disidente emitida en Southern Pacific Co. v. Jensen, 244 U.S. 205, 221:
“Reconozco sin vacilación que los jueces legislan, y es su deber legislar, pero sólo pueden hacerlo para llenar vacíos (interstitially)


(3) La sección 2 de la Ley para Regular el Ejercicio de la Profesión Notarial de Puerto Rico en lo pertinente dice:
“Sección 2. — Además de los que hoy ejercen en esta Isla Jet profesión Notarial y de los que hasta hoy han obtenido título librado por la Corte Suprema de Puerto Rico, sólo podrán en lo sucesivo ejercer dicha profesión, los Abogados que hayan sido admitidos a practicar como tales ante las Cortes de Justicia pol-la di día Corte Suprema y hayan prestado una fianza a favor de El Pueblo de Puerto Rico, por la suma de dos mil quinientos dólares, para responder del buen desempeño de su cargo.’’